      Case 2:20-cv-00186 Document 19 Filed on 09/11/20 in TXSD Page 1 of 3
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                September 11, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

AMARIO LYNN MCPHERSON,                        §
                                              §
         Petitioner,                          §
VS.                                           § CIVIL ACTION NO. 2:20-CV-186
                                              §
TEXAS BOARD OF PARDONS &                      §
PAROLES,                                      §
                                              §
         Respondent.                          §

                          ORDER ADOPTING
                   MEMORANDUM AND RECOMMENDATION

       Pending before the Court is Petitioner Amario Lynn McPherson’s Petition for Writ

of Habeas Corpus (D.E. 1) for initial screening. On August 5, 2020, United States

Magistrate Judge Julie K. Hampton issued a Memorandum and Recommendation (D.E.

16), recommending that the petition be dismissed because it is plain from the petition and

attached memorandum that McPherson is not entitled to relief. Petitioner timely filed his

objections (D.E. 17) on August 17, 2020.

       Petitioner objects to the Magistrate Judge’s rejection of his argument that he has

served the entirety of two sentences and should be released immediately. He contends

that the M&R fails to properly apply the “fine print” operation of law to the calculation of

his eligibility for parole and treatment of his consecutive sentences.

       In 1998, Petitioner began serving a life sentence for murder and a consecutive

three-year sentence for assault on a public servant. D.E. 17, pp. 1-2. He claims that the



1/3
      Case 2:20-cv-00186 Document 19 Filed on 09/11/20 in TXSD Page 2 of 3




combination of parole eligibility and good time credits show that he has served all of the

time required by law. His rationale is as follows:

               Pursuant to the legislature’s intent and to avoid an absurd result, the
                parole eligibility law must be construed to provide that “calendar years”
                served includes good conduct time, not just flat time;
               His term of confinement is governed in part by Texas Government Code
                § 508.150, which mandates that his judgment and sentence on the
                murder conviction ceased to operate when he was statutorily eligible for
                parole;
               His flat time and good conduct time, added together, indicate that he
                became eligible for parole on the murder conviction more than three
                years ago;
               Since his eligibility for parole on his murder conviction, he has served
                three years of additional flat time, thus serving his assault conviction in
                full;
               Therefore, he is entitled to immediate release.

Petitioner is mistaken.

       The argument that good conduct time is included in “calendar years” when

computing parole eligibility is directly contradicted by the statute on which he relies for

the one-half rule:

              An inmate described by Subdivision (1) is not eligible for
              release on parole until the inmate's actual calendar time
              served, without consideration of good conduct time, equals
              one-half of the sentence or 30 calendar years, whichever is
              less, but in no event is the inmate eligible for release on
              parole in less than two calendar years.

Tex. Gov't Code § 508.145(d)(2) (emphasis added).

       In addition, the murder sentence does not automatically cease on the date of parole

eligibility. It is well-settled that the sentence does not cease under parole eligibility rules

unless and until the parole board determines that the prisoner should or would have been
2/3
      Case 2:20-cv-00186 Document 19 Filed on 09/11/20 in TXSD Page 3 of 3




released on parole, absent the commencement of the consecutive sentence. Byrd v. State,

499 S.W.3d 443, 448 (Tex. Crim. App. 2016).

       The M&R fully explained these principles, consistent with the operation of law.

Petitioner’s objections are OVERRULED.

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the Magistrate Judge’s Memorandum and Recommendation, as well as

Petitioner’s objections, and all other relevant documents in the record, and having made a

de novo disposition of the portions of the Magistrate Judge’s Memorandum and

Recommendation      to   which   objections   were   specifically   directed,   the   Court

OVERRULES Petitioner’s objections and ADOPTS as its own the findings and

conclusions of the Magistrate Judge. Accordingly, the petition for writ of habeas corpus

is DISMISSED.

       ORDERED this 11th day of September, 2020.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




3/3
